DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
IN THE CLAIMS:
Claims 7-9 and 16-18.  (Canceled)








Examiner’s Note
The Examiner acknowledges the cancelation of claims 4-5 in the amendments filed 9/23/2021.

The Examiner notes that both items on the IDS filed 1/14/2022 – WO 2015/046884 A1 and the Notice of Decision of Granting Patent Right (dated 10/20/2021) – have been considered.  It is also noted that the Examiner was unable to locate an English language translation of the ‘884 publication (machine translation or otherwise) beyond a DERWENT abstract and the abstract filed with the above-noted IDS.  From the two abstracts, it appears that the ‘884 is silent to the presently claimed upper and lower protective layers; the fluoroalkyl group limitations; the silicone limitations; and the adhesive strength limitations.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-9 and 16-18 directed to an invention(s) non-elected without traverse.  Accordingly, claims 7-9 and 16-18 have been cancelled.

Response to Amendment
Applicant’s arguments, see the claim amendments and pages 8-9 of the remarks filed 9/23/2021, with respect to the rejection of claims 10, 12 and 14-15 under 35 U.S.C. 112(a) as set forth in paragraph 6 of the action mailed 6/24/2021, have been fully considered and are persuasive.  The rejection of claims 10, 12 and 14-15 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3 and 6 and claims 10, 12 and 14-15 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art is:

US 2013/0084459 A1 to Larson et al. teaches a curable adhesive composition comprising at least one radiation curable oligomer component, at least one perfluorinated ether monomer and a photoinitiator (para 0024), which said at least one radiation curable oligomer component is given by the general formula ROlig-(L1-Z1)d (para 0026) with Z1 a (meth)acryloyl group and ROlig a poly(meth)acrylate (i.e. an acrylic resin) (para 0028-0029) and which said at least one perfluorinated ether monomer is present at 0.1 to 0.5 wt% of the curable components (para 0054), which is identical to that parts by weight ranges presently claimed. It is noted that the monomer is, inter alia, linear (i.e. straight-chain fluoroalkyl group) (para 0055-0057).  Larson also teaches that the adhesive articles are prepared by coating the adhesive composition onto a 

Larson is silent to the upper and lower protective layers, to the thickness limitations recited for the silicone adhesives, to the adhesive strengths, the adhesive strength of the release liner A of Larson being reduced by UV radiation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        2/3/2022